Title: From George Washington to John Hancock, 25 July 1777
From: Washington, George
To: Hancock, John



Sir,
Head Quarters Ramapough [N.J.] July 25th 1777

I have the honor to inclose you a couple of letters which Monsieur Davout the bearer of this delivered me in his behalf. You will perceive by them that he is desirous of entering into our service, and what his pretensions have been in his own Country. I have referred him to Congress to determine on what footing he is to stand with us. He requests me to mention that he would be glad of decision; and to be informed at once what can be done—whether he can be employed or not and in what capacity. I have the honor to be With great respect Sir Your most Obedt servant

Go: Washington

